DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a drilling fluid shaker screen system, classified in B07B1/08.
II. Claims 13-24, drawn to a method for separating cuttings from liquid in a drilling fluid, classified in E21B21/065.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of Invention II can be practiced by another apparatus, because the method does not require details of the apparatus of Invention I, for example, a funnel and different mesh sizes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Matthew Wernli (63173) on 09NOV2021 a provisional election was made without traverse to prosecute the invention of the system, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification/Drawings
The disclosure is objected to because of the following informalities:
Please clarify for consistency throughout the disclosure: part #226 is referred to as both the “cuttings inlet” and the “cuttings outlet”.  Spec. par. [0016,0054]. Note that Part #228 is also labeled as a “cuttings outlet”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 5-7 sets forth the limitation “the first and second screen mesh sizes based at least in part on a size of one or more cuttings entrained in a drilling fluid used in a drilling or workover operation”. The claim scope is unclear, because the screen mesh size is defined on the material worked upon, which does not provide any structure as to the required mesh sizes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5,7,10-12 are rejected under 35 U.S.C. 103 as being unpatentable over SNIFFIN (US 1979500) in view of CARR (US 20080078699).
Regarding claim 1, SNIFFIN teaches a separator (title, Figs.) including a drilling fluid shaker screen system, comprising:
a screen assembly (Fig. 1 #10) that comprises a screen (Fig. 1 #12) mounted to a funnel (Fig. 1 #17), the screen comprising a plurality of screen sections (Fig. 2; P2/left C/L20), the first and second screen mesh sizes capable of filtering cuttings entrained in a drilling fluid used in a drilling operation (P1/left C/L1-5);
a rotation assembly (top portion including gears #22,23) mounted to the screen assembly, the rotation assembly comprising a roller (bearing, Fig. 1 #4) moveable to rotate the screen assembly about an axis of rotation (P1/right C/L64-65);
a motor assembly (Fig. 1 #21) coupled to the screen assembly and capable of vibrating the screen assembly (P1/right C/L65; P2/right C/L115-122); and

SNIFFIN does not teach different mesh sizes. However, CARR teaches a shaker and degasser combination (title, Figs.) including a drilling fluid shaker screen system (abstract; par. [0005]), comprising:
a screen assembly (par. [0039]) that comprises a screen mounted to a funnel (see e.g. Fig. 4 #96; par. [0047]), the screen comprising a plurality of screen sections (sumps Fig. 3 #50A,B correspond to two or more screens; par. [0039]), where a first screen section of the plurality of screen sections comprises a first screen mesh size and a second screen section of the plurality of screen sections comprises a second screen mesh size different than the first screen mesh size, the first and second screen mesh sizes based at least in part on a size of cuttings entrained in a drilling fluid (par. [0011,0057]);
a motor assembly coupled to the screen assembly and configured to vibrate the screen assembly (Fig. 3 #58; par. [0011,0030; one having ordinary skill in the art would recognize the vibrator as a motor assembly including an eccentric rotating shaft); and
a housing (abstract; Figs. 3,4) coupled to the screen assembly and the rotation assembly, the housing comprising a cuttings outlet (opposite inlet; see also e.g. Fig. 4 #81; par. [0046,0048]) that is fluidly coupled to a cuttings inlet (e.g. Fig. 3 #52) formed in 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the screen assembly of SNIFFIN with screens of different mesh sizes of CARR in order to filter different sizes of cuttings. The references are combinable, because they are in the same technological environment of shaker screens. See MPEP 2141 III (A) and (G).
Regarding claim 2, SNIFFIN teaches the screen comprises a circular screen area, and each of the plurality of screen sections comprises a co-equal portion of the circular screen area (see Fig. 2).
Regarding claims 3-4, SNIFFIN does not specify the number of screen sections; however, the number has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
CARR teaches multiple screens of different sizes and would be obvious to have multiple screens, each having a different mesh size in order to filter different solid fractions (par. [0011,0057]).
Regarding claim 5, CARR teaches the screen is mounted to the funnel (e.g. Fig. 5 #106) at an angle that slopes downward from a perimeter of the screen toward the 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of SNIFFIN with the funnel of CARR in order to provide alternative means to direct the filtrate to its outlet as is known in the art. The references are combinable, because they are in the same technological environment of shaker screens. See MPEP 2141 III (A) and (G).
Regarding claim 7, CARR teaches a vibration assembly (Fig. 3 #16) mounted to the housing and comprising a spring (Fig. 3 #18) configured to oscillate the screen assembly based at least in part on operation of the motor assembly (par. [0028]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of SNIFFIN with the springs of CARR in order to provide a resilient vibration assembly as is known in the art. The references are combinable, because they are in the same technological environment of shaker screens. See MPEP 2141 III (A) and (G).
Regarding claim 10, SNIFFIN’s modified device teaches the first screen mesh size is capable of allowing a first cutting to pass there through, and the second screen mesh size is capable of allowing a second cutting larger than the first cutting to pass there through due to having different mesh sizes.
Regarding claim 11, SNIFFIN teaches the cuttings inlet comprises a hole in the screen centered at a center of the screen assembly (where the screen meets the cylinder #1).
Regarding claim 12, SNIFFIN teaches the housing defines an interior volume fluidly coupled to the liquid outlet (Figs. 1-2 #28 fluidly coupled to #26).
Allowable Subject Matter
Claims 6,8-9 have allowable subject matter over the prior art of record and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PHIPPEN (US 2992740) discloses an ore classifier with a rotating vibratory screen assembly and rollers.
MORE (US 3504793) discloses a vibratory separator construction.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777